


Exhibit 10.(f)

 

CUMMINS INC. DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

 

 

Restated as of January 1, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

RESTATEMENT AND PURPOSE

1

 

 

 

Section 1.01.

Restatement and Application

1

Section 1.02.

Application of Restatement

1

Section 1.03.

Purpose

1

Section 1.04.

Funding

1

 

 

 

ARTICLE II

DEFINITIONS AND INTERPRETATION

1

 

 

 

Section 2.01.

Definitions

1

Section 2.02.

Rules of Interpretation

4

 

 

 

ARTICLE III

PARTICIPATION

5

 

 

 

Section 3.01.

Commencement of Participation

5

Section 3.02.

Cessation of Participation

5

 

 

 

ARTICLE IV

ELECTIONS TO DEFER

5

 

 

 

Section 4.01.

General Provisions

5

Section 4.02.

Election Form

6

 

 

 

ARTICLE V

DEFERRED COMPENSATION ACCOUNTS

6

 

 

 

Section 5.01.

Establishment of Deferred Cash Accounts

6

Section 5.02.

Establishment of Deferred Stock Account

6

Section 5.03.

Separate Accounts for Grandfathered Amounts

7

 

 

 

ARTICLE VI

ADJUSTMENTS TO DEFERRED CASH ACCOUNTS

7

 

 

 

ARTICLE VII

PAYMENT OF DEFERRED AMOUNTS

7

 

 

 

Section 7.01.

Timing of Payments

7

Section 7.02.

Amount of Installment Payments

8

Section 7.03.

Death Benefits

8

Section 7.04.

Payments Upon a Change of Control

8

Section 7.05.

Designating a Beneficiary

8

 

 

 

ARTICLE VIII

ADMINISTRATION OF PLAN

8

 

 

 

Section 8.01.

Powers and Responsibilities of the Administrator

8

Section 8.02.

Indemnification

9

Section 8.03.

Claims and Claims Review Procedure

9

 

 

 

ARTICLE IX

GROSS-UP PAYMENTS

10

 

 

 

ARTICLE X

AMENDMENT AND TERMINATION

11

 

i

--------------------------------------------------------------------------------


 

ARTICLE XI

MISCELLANEOUS

11

 

 

 

Section 11.01.

Obligations of Employer

11

Section 11.02.

Employment Rights

12

Section 11.03.

Non-Alienation

12

Section 11.04.

Tax Withholding

12

Section 11.05.

Other Plans

12

Section 11.06.

Liability of Affiliated Employers

12

 

ii

--------------------------------------------------------------------------------


 

CUMMINS INC. DEFERRED COMPENSATION PLAN FOR
NON-EMPLOYEE DIRECTORS

 


ARTICLE I
RESTATEMENT AND PURPOSE


 


SECTION 1.01.                         RESTATEMENT AND APPLICATION.  CUMMINS INC.
ESTABLISHED THE DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS OF CUMMINS
ENGINE COMPANY, INC. (“PLAN”), EFFECTIVE APRIL 5, 1994, AND IT HAS AMENDED THE
PLAN SINCE THAT TIME.  BY THIS RESTATEMENT, WHICH IS GENERALLY EFFECTIVE
JANUARY 1, 2008, THE COMPANY AMENDS THE PLAN TO COMPLY WITH THE REQUIREMENTS OF
CODE SECTION 409A AND THE FINAL REGULATIONS AND GUIDANCE THEREUNDER.


 


SECTION 1.02.                         APPLICATION OF RESTATEMENT.  THIS
RESTATEMENT SHALL APPLY, EFFECTIVE JANUARY 1, 2008, TO ALL AMOUNTS DEFERRED OR
VESTED UNDER THE PLAN AFTER 2004 AND ANY EARNINGS CREDITED WITH RESPECT TO SUCH
AMOUNTS.  IT DOES NOT APPLY TO ANY AMOUNT DEFERRED AND VESTED ON OR BEFORE
DECEMBER 31, 2004, OR ANY EARNINGS CREDITED UNDER THE PLAN WITH RESPECT TO SUCH
AMOUNTS (TOGETHER, “GRANDFATHERED AMOUNTS”), AND GRANDFATHERED AMOUNTS SHALL
CONTINUE TO BE GOVERNED BY THE TERMS AND CONDITIONS OF THE PLAN WITHOUT REGARD
TO THIS RESTATEMENT; PROVIDED, HOWEVER, THE PERSON OR PERSONS ENTITLED TO
RECEIVE ANY REMAINING PORTION OF A PARTICIPANT’S ACCOUNTS AFTER HIS DEATH SHALL
BE DETERMINED PURSUANT TO THIS RESTATEMENT, PROVIDED THAT THE PARTICIPANT’S
DEATH OCCURS AFTER 2004.


 


SECTION 1.03.                         PURPOSE.  THE SOLE PURPOSE OF THIS PLAN IS
TO PROVIDE NON-EMPLOYEE DIRECTORS OF THE COMPANY WITH AN OPPORTUNITY TO DEFER
COMPENSATION FROM THE COMPANY IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET
FORTH HEREIN.


 


SECTION 1.04.                         FUNDING.  THE COMPANY HAS ESTABLISHED A
GRANTOR TRUST TO HOLD ASSETS FOR THE PROVISION OF CERTAIN BENEFITS UNDER THE
PLAN AS WELL AS OTHER EMPLOYER BENEFITS.  ASSETS OF THE TRUST ARE SUBJECT TO THE
CLAIMS OF THE EMPLOYER’S GENERAL CREDITORS, AND NO PARTICIPANT SHALL HAVE ANY
INTEREST IN ANY ASSETS OF THE TRUST OR THE COMPANY OTHER THAN AS A GENERAL
CREDITOR OF THE COMPANY.


 


ARTICLE II
DEFINITIONS AND INTERPRETATION


 


SECTION 2.01.                         DEFINITIONS.  WHEN THE FIRST LETTER OF A
WORD OR PHRASE IS CAPITALIZED HEREIN, THE WORD OR PHRASE SHALL HAVE THE MEANING
SPECIFIED BELOW:


 


(A)                                  “ACCOUNT” MEANS, WITH RESPECT TO A
PARTICIPANT, HIS DEFERRED CASH ACCOUNT OR DEFERRED STOCK ACCOUNT.  WHERE THE
CONTEXT PERMITS, “ACCOUNT” ALSO MEANS THE AMOUNT CREDITED TO SUCH ACCOUNT.


 


(B)                                 “ADMINISTRATOR” MEANS THE COMPANY’S BENEFITS
POLICY COMMITTEE OR SUCH OTHER PERSON THAT THE BOARD DESIGNATES AS
ADMINISTRATOR.  TO THE EXTENT THAT THE ADMINISTRATOR DELEGATES A DUTY OR
RESPONSIBILITY TO AN AGENT, THE TERM “ADMINISTRATOR” SHALL INCLUDE SUCH AGENT.

 

--------------------------------------------------------------------------------


 


(C)                                  “AFFIRMATION OF DOMESTIC PARTNERSHIP” MEANS
AN APPLICABLE FORM FOR AFFIRMING THE RELATIONSHIP BETWEEN A PARTICIPANT AND HIS
DOMESTIC PARTNER.


 


(D)                                 “APPLICABLE FORM” MEANS A FORM PROVIDED BY
THE ADMINISTRATOR FOR MAKING AN ELECTION OR DESIGNATION UNDER THE PLAN.


 


(E)                                  “BENEFICIARY” MEANS THE PERSON OR ENTITY
ENTITLED TO RECEIVE A PARTICIPANT’S DEATH BENEFITS UNDER SECTION 7.03, IF ANY,
REMAINING AFTER THE PARTICIPANT’S DEATH.  A PARTICIPANT’S BENEFICIARY SHALL BE
DETERMINED AS PROVIDED IN SECTION 7.05.


 


(F)                                    “BENEFIT CLAIM” MEANS A REQUEST OR CLAIM
FOR A BENEFIT UNDER THE PLAN, INCLUDING A CLAIM FOR GREATER BENEFITS THAN HAVE
BEEN PAID.


 


(G)                                 “BOARD” OR “BOARD OF DIRECTORS” MEANS THE
COMPANY’S BOARD OF DIRECTORS OR, WHERE THE CONTEXT SO PERMITS, ITS DESIGNEE.


 


(H)                                 “CASH DEFERRALS” MEANS THE CASH PORTION OF
ELIGIBLE COMPENSATION DEFERRED BY A DIRECTOR PURSUANT TO THE PLAN.


 


(I)                                     “CHANGE OF CONTROL” MEANS THE OCCURRENCE
OF ANY OF THE FOLLOWING:


 

(1)                                  THERE SHALL BE CONSUMMATED (A) ANY
CONSOLIDATION OR MERGER OF THE COMPANY IN WHICH THE COMPANY IS NOT THE
CONTINUING OR SURVIVING CORPORATION OR PURSUANT TO WHICH SHARES OF THE COMPANY’S
COMMON STOCK WOULD BE CONVERTED IN WHOLE OR IN PART INTO CASH OR OTHER
SECURITIES OR PROPERTY, OTHER THAN A MERGER OF THE COMPANY IN WHICH THE HOLDERS
OF THE COMPANY’S COMMON STOCK IMMEDIATELY BEFORE THE MERGER HAVE SUBSTANTIALLY
THE SAME PROPORTIONATE OWNERSHIP OF COMMON STOCK OF THE SURVIVING CORPORATION
IMMEDIATELY AFTER THE MERGER, OR (B) ANY SALE, LEASE, EXCHANGE OR TRANSFER (IN
ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF THE COMPANY, OR

 

(2)                                  THE LIQUIDATION OR DISSOLUTION OF THE
COMPANY, OR

 

(3)                                  ANY ‘PERSON’ (AS SUCH TERM IS USED IN
SECTIONS 13(D)(3) AND 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (‘THE EXCHANGE ACT’)), OTHER THAN THE COMPANY OR A SUBSIDIARY THEREOF OR
ANY EMPLOYEE BENEFIT PLAN SPONSORED BY THE COMPANY OR A SUBSIDIARY THEREOF OR A
CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE SHAREHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY,
SHALL BECOME THE BENEFICIAL OWNERS (WITHIN THE MEANING OF RULE 13D-3 UNDER THE
EXCHANGE ACT) OF SECURITIES OF THE COMPANY REPRESENTING 25% OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES ORDINARILY
(AND APART FROM RIGHTS ACCRUING IN SPECIAL CIRCUMSTANCES) HAVING THE RIGHT TO
VOTE IN THE ELECTION OF DIRECTORS, AS A RESULT OF A TENDER OR EXCHANGE OFFER,
OPEN MARKET PURCHASES, PRIVATELY NEGOTIATED PURCHASES, OR OTHERWISE, OR

 

2

--------------------------------------------------------------------------------


 

(4)                                  AT ANY TIME DURING A PERIOD OF TWO
CONSECUTIVE YEARS, INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTED
THE BOARD OF DIRECTORS SHALL CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A
MAJORITY THEREOF, UNLESS THE ELECTION OR THE NOMINATION FOR ELECTION BY THE
COMPANY’S STOCKHOLDERS OF EACH NEW DIRECTOR DURING SUCH TWO-YEAR PERIOD WAS
APPROVED BY A VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN
OFFICE WHO WERE DIRECTORS AT THE BEGINNING OF SUCH TWO-YEAR PERIOD, OR

 

(5)                                  ANY OTHER EVENT SHALL OCCUR THAT WOULD BE
REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) (OR ANY SUCCESSOR PROVISION) OF
SCHEDULE 14A OR REGULATION 14A PROMULGATED UNDER THE EXCHANGE ACT.

 

NOTWITHSTANDING THE PRECEDING PROVISIONS, AN EVENT OR SERIES OF EVENTS SHALL NOT
CONSTITUTE A CHANGE OF CONTROL UNLESS THE EVENT OR SERIES OF EVENTS QUALIFIES AS
A CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OF THE CORPORATION OR IN THE
OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE CORPORATION WITHIN THE
MEANING OF CODE SECTION 409A(A)(2)(A)(V).

 


(J)                                     “CODE” MEANS THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED FROM TIME TO TIME.


 


(K)                                  “COMPANY” MEANS CUMMINS INC.


 


(L)                                     “COMPENSATION” MEANS ALL FEES, INCLUDING
SHARES OF THE COMPANY’S COMMON STOCK OTHERWISE PAYABLE PURSUANT TO THE COMPANY’S
RESTRICTED STOCK PLAN FOR NON-EMPLOYEE DIRECTORS, EARNED AS A DIRECTOR, AND FEES
TO BE RECEIVED FOR SERVING AS A CHAIRPERSON OR MEMBER OR FOR ATTENDING A MEETING
OF A BOARD COMMITTEE; PROVIDED, HOWEVER, COMPENSATION DOES NOT INCLUDE ANY
CONSULTING FEES EARNED BY THE DIRECTOR.


 


(M)                               “DEFERRED CASH ACCOUNT” MEANS THE BOOKKEEPING
ACCOUNT ESTABLISHED BY THE COMPANY FOR A PARTICIPANT UNDER SECTION 5.01.


 


(N)                                 “DEFERRED STOCK ACCOUNT” MEANS THE
BOOKKEEPING ACCOUNT ESTABLISHED BY THE COMPANY FOR A PARTICIPANT UNDER
SECTION 5.02.


 


(O)                               “DENIAL” OR “DENIED” MEANS A DENIAL,
REDUCTION, TERMINATION, OR FAILURE TO PROVIDE OR MAKE PAYMENT (IN WHOLE OR IN
PART) OF A PLAN BENEFIT.


 


(P)                                 “DIRECTOR” MEANS A MEMBER OF THE COMPANY’S
BOARD OF DIRECTORS WHO IS NOT AN OFFICER OR EMPLOYEE OF THE COMPANY.


 


(Q)                                 “DOMESTIC PARTNER” MEANS A PERSON OF THE
SAME OR OPPOSITE SEX (I) WITH WHOM THE PARTICIPANT HAS A SINGLE, DEDICATED
RELATIONSHIP AND HAS SHARED THE SAME PERMANENT RESIDENCE FOR AT LEAST SIX
MONTHS, (II) WHO IS NOT MARRIED TO ANOTHER PERSON OR PART OF ANOTHER DOMESTIC
PARTNER RELATIONSHIP AND IS AT LEAST AGE 18, (III) WHO, WITH THE PARTICIPANT, IS
MUTUALLY RESPONSIBLE FOR THE OTHER’S WELFARE, (IV) WHO, WITH THE PARTICIPANT,
INTENDS FOR THEIR RELATIONSHIP TO BE PERMANENT, (V) WHO IS NOT SO CLOSELY
RELATED TO THE PARTICIPANT AS TO PRECLUDE MARRIAGE UNDER STATE LAW, AND (VI) FOR
WHOM THERE IS AN AFFIRMATION OF DOMESTIC PARTNERSHIP ON FILE WITH THE
ADMINISTRATOR.  IN DETERMINING WHETHER THE REQUIREMENTS OF CLAUSES (I) THROUGH
(V) OF THE PRECEDING SENTENCE HAVE

 

3

--------------------------------------------------------------------------------


 


BEEN SATISFIED, THE ADMINISTRATOR MAY RELY ON THE AFFIRMATION OF DOMESTIC
PARTNER FILED WITH THE ADMINISTRATOR.


 


(R)                                    “GRANDFATHERED AMOUNT” HAS THE MEANING
SPECIFIED IN SECTION 1.02.


 


(S)                                  “NON-GRANDFATHERED AMOUNT” MEANS A BENEFIT
UNDER THE PLAN THAT IS NOT A GRANDFATHERED AMOUNT.


 


(T)                                    “PARTICIPANT” MEANS A DIRECTOR WHO AGREES
TO MAKE DEFERRALS UNDER THE PLAN AND TO BE BOUND BY THE PROVISIONS OF THE PLAN
ON A FORM PROVIDED BY THE COMPANY, AND WHO IS, OR WHOSE BENEFICIARIES ARE,
ENTITLED TO BENEFITS UNDER THE PLAN.  ONCE AN INDIVIDUAL HAS BECOME A
PARTICIPANT PURSUANT TO THE PRECEDING SENTENCE, HE SHALL REMAIN A PARTICIPANT
UNTIL HIS ENTIRE BENEFIT UNDER THE PLAN HAS BEEN DISTRIBUTED.


 


(U)                                 “PAYMENT YEAR” MEANS A DIRECTOR’S ANNUAL
TERM OF SERVICE, WHICH IS THE PERIOD BEGINNING ON THE DAY AFTER AN ANNUAL
SHAREHOLDERS MEETING OF THE COMPANY AND ENDING ON THE DATE OF THE SUBSEQUENT
YEAR’S ANNUAL SHAREHOLDERS MEETING.


 


(V)                                 “PLAN” MEANS THE “CUMMINS INC. DEFERRED
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS,” AS SET OUT IN THIS DOCUMENT AND
AS IT MAY BE AMENDED FROM TIME TO TIME.


 


(W)                               “QUALIFIED DOMESTIC RELATIONS ORDER” HAS THE
MEANING SPECIFIED IN CODE SECTION 414(P).


 


(X)                                   “SPOUSE” MEANS, AS OF THE DATE A
PARTICIPANT’S BENEFITS UNDER THE PLAN ARE PAID, OR COMMENCE TO BE PAID, (I) THE
PERSON TO WHOM THE PARTICIPANT IS MARRIED IN ACCORDANCE WITH APPLICABLE LAW OF
THE JURISDICTION IN WHICH THE PARTICIPANT RESIDES, OR (II) IN THE CASE OF A
PARTICIPANT NOT DESCRIBED IN CLAUSE (I), THE PARTICIPANT’S DOMESTIC PARTNER.


 


(Y)                                 “STOCK DEFERRALS” MEANS THE STOCK PORTION OF
ELIGIBLE COMPENSATION DEFERRED BY A DIRECTOR PURSUANT TO THE PLAN.


 


(Z)                                   “TERMINATES SERVICE,” “TERMINATION OF
SERVICE,” OR ANY VARIATION THEREOF REFERS TO A SEPARATION FROM SERVICE WITHIN
THE MEANING OF CODE SECTION 409A(A)(2)(A)(I) FOR A REASON OTHER THAN THE
DIRECTOR’S DEATH.


 


SECTION 2.02.                         RULES OF INTERPRETATION.


 


(A)                                  THE PLAN IS INTENDED TO COMPLY WITH CODE
SECTION 409A, AND IT SHALL BE INTERPRETED AND ADMINISTERED IN ACCORDANCE WITH
SUCH INTENT.  EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE OR AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, THE PLAN SHALL BE CONSTRUED, ENFORCED, AND
ADMINISTERED, AND THE VALIDITY THEREOF DETERMINED, IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF INDIANA WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES, AND THE FOLLOWING PROVISIONS OF THIS SECTION.


 


(B)                                 WORDS USED HEREIN IN THE MASCULINE SHALL BE
CONSTRUED TO INCLUDE THE FEMININE, WHERE APPROPRIATE, AND VICE VERSA, AND WORDS
USED HEREIN IN THE SINGULAR OR PLURAL SHALL BE CONSTRUED TO INCLUDE THE PLURAL
OR SINGULAR, WHERE APPROPRIATE.

 

4

--------------------------------------------------------------------------------


 


(C)                                  HEADINGS AND SUBHEADINGS ARE USED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF ANY
PROVISION HEREOF.


 


(D)                                 IF ANY PROVISION OF THE PLAN SHALL BE HELD
TO VIOLATE THE CODE OR BE ILLEGAL OR INVALID FOR ANY OTHER REASON, THAT
PROVISION SHALL BE DEEMED NULL AND VOID, BUT THE INVALIDATION OF THAT PROVISION
SHALL NOT OTHERWISE AFFECT THE PLAN.


 


(E)                                  REFERENCE TO ANY PROVISION OF THE CODE OR
OTHER LAW SHALL BE DEEMED TO INCLUDE A REFERENCE TO THE SUCCESSOR OF SUCH
PROVISION.

 


ARTICLE III
PARTICIPATION

 


SECTION 3.01.                         COMMENCEMENT OF PARTICIPATION.  THE BOARD
OR ITS DESIGNEE SHALL PROVIDE EACH DIRECTOR WITH A COPY OR SUMMARY OF THE PLAN
AND THE FORMS NEEDED TO MAKE CASH DEFERRALS OR STOCK DEFERRALS UNDER THE PLAN. 
ANY SUCH DIRECTOR SHALL BECOME A PARTICIPANT ONLY AFTER COMPLETING SUCH FORMS
AND MAKING SUCH ELECTIONS AS THE BOARD MAY PRESCRIBE, INCLUDING AN AGREEMENT TO
BE BOUND BY ALL TERMS OF THE PLAN AND ALL DETERMINATIONS OF THE BOARD.


 


SECTION 3.02.                         CESSATION OF PARTICIPATION.  A PARTICIPANT
SHALL CONTINUE TO BE ELIGIBLE TO MAKE DEFERRALS UNDER THE PLAN UNTIL THE
PARTICIPANT CEASES TO BE AN ELIGIBLE DIRECTOR.  TERMINATION OF PARTICIPATION
SHALL BE EFFECTIVE AS OF THE DATE ON WHICH THE DIRECTOR BOTH TERMINATES SERVICE
AND HIS ENTIRE INTEREST IN THE PLAN HAS BEEN DISTRIBUTED.


 


ARTICLE IV
ELECTIONS TO DEFER


 


SECTION 4.01.                         GENERAL PROVISIONS.


 


(A)                                  A DIRECTOR NEWLY ELECTED TO THE BOARD MAY
ELECT TO DEFER HIS OR HER COMPENSATION ATTRIBUTABLE TO SERVICES PERFORMED FOR
THE BALANCE OF THE PAYMENT YEAR IN WHICH HE OR SHE WAS ELECTED.  THE ELECTION TO
DEFER COMPENSATION MAY BE MADE UNTIL 6:00 P.M. OF THE DAY OF THE BOARD MEETING
AT WHICH THE DIRECTOR IS SO ELECTED (THE TIME ZONE OF LOCATION OF SAID BOARD
MEETING SHALL CONTROL).


 


(B)                                 BEFORE DECEMBER 31 OF ANY YEAR, AN INCUMBENT
DIRECTOR MAY ELECT TO DEFER ALL OR A PORTION OF HIS COMPENSATION FOR SERVICES AS
A DIRECTOR DURING ANY PAYMENT YEAR(S) BEGINNING IN A LATER CALENDAR YEAR, IN
WHICH CASE THE ELECTED DEFERRALS SHALL BE DEFERRED AND CREDITED TO A BOOKKEEPING
ACCOUNT OR ACCOUNTS ESTABLISHED PURSUANT TO THE TERMS OF THE PLAN.


 


(C)                                  A PARTICIPANT MAY CHANGE AN EXISTING
DEFERRAL ELECTION ONLY BY FILING A NEW ELECTION FORM PURSUANT TO SUBSECTION (B),
IN WHICH CASE THE CHANGE SHALL BE EFFECTIVE WITH RESPECT TO THE PARTICIPANT’S
COMPENSATION FOR SERVICES AS A DIRECTOR DURING THE PAYMENT YEAR BEGINNING AFTER
THE CALENDAR YEAR IN WHICH THE ELECTION WAS FILED (AND LATER PAYMENT YEARS, AS
ELECTED BY THE PARTICIPANT).


 


(D)                                 ONCE DURING EACH PAYMENT YEAR, A PARTICIPANT
MAY CHANGE THE INVESTMENT OPTION(S) STIPULATED FOR CREDITING EARNINGS ON CASH
DEFERRALS.

 

5

--------------------------------------------------------------------------------


 


(E)                                  A PARTICIPANT MAY CHANGE HIS OR HER
DESIGNATION OF BENEFICIARY(IES), BUT NOT THE METHOD OF DISTRIBUTION TO SUCH
BENEFICIARY(IES), AT ANY TIME BY FILING A NEW ELECTION FORM WITH THE SECRETARY
OF THE COMPANY.


 


SECTION 4.02.                         ELECTION FORM.  A DIRECTOR MAY MAKE AN
ELECTION TO PARTICIPATE IN THE PLAN BY FILING WITH THE SECRETARY OF THE COMPANY
A COMPLETED ELECTION FORM (THE FORM THEREOF BEING ATTACHED HERETO) WITHIN THE
APPLICABLE TIME AS SPECIFIED IN SECTION 4.01 ABOVE.  A COMPLETED ELECTION FORM
SHALL STIPULATE:


 


(A)                                  THE PERCENTAGE OF THE CASH PORTION OF
ELIGIBLE COMPENSATION AND THE COMMON STOCK PORTION OF ELIGIBLE COMPENSATION TO
BE DEFERRED;


 


(B)                                 THE METHOD OF DISTRIBUTION OF THE
PARTICIPANT’S DEFERRED CASH ACCOUNT.  THE PARTICIPANT MAY ELECT TO RECEIVE
PAYMENT OF HIS DEFERRED CASH ACCOUNT IN EITHER (I) ONE LUMP SUM PAYMENT OR
(II) A SPECIFIED NUMBER OF ANNUAL INSTALLMENTS, NOT TO EXCEED 15.


 


(C)                                  THE DATE ON WHICH DISTRIBUTION IS TO
COMMENCE;


 


(D)                                 THE OPTIONAL RATE(S) FOR CREDITING EARNINGS
ON CASH DEFERRALS; AND


 


(E)                                  THE BENEFICIARY OR BENEFICIARIES TO WHOM
DEATH BENEFITS SHALL BE PAID PURSUANT TO THE PLAN AND THE METHOD OF DISTRIBUTION
OF SUCH BENEFITS.


 


ARTICLE V
DEFERRED COMPENSATION ACCOUNTS


 


SECTION 5.01.                         ESTABLISHMENT OF DEFERRED CASH ACCOUNTS. 
AT THE TIME OF A PARTICIPANT’S INITIAL ELECTION TO MAKE CASH DEFERRALS PURSUANT
TO ARTICLE IV, THE COMPANY SHALL ESTABLISH A BOOKKEEPING ACCOUNT (KNOWN AS THE
DEFERRED CASH ACCOUNT) FOR SUCH PARTICIPANT TO RECORD HIS INTEREST UNDER THE
PLAN ATTRIBUTABLE TO CASH DEFERRALS.  CASH DEFERRALS MADE BY A PARTICIPANT FOR A
PAYMENT YEAR SHALL BE CREDITED TO THE DEFERRED CASH ACCOUNT AS OF THE LAST DAY
OF THE PAYMENT YEAR, AND THE ACCOUNT SHALL BE ADJUSTED AS PROVIDED IN
ARTICLE VI.


 


SECTION 5.02.                         ESTABLISHMENT OF DEFERRED STOCK ACCOUNT.
 AT THE TIME OF A PARTICIPANT’S INITIAL ELECTION TO MAKE STOCK DEFERRALS
PURSUANT TO ARTICLE IV, THE COMPANY SHALL ESTABLISH A BOOKKEEPING ACCOUNT (KNOWN
AS THE DEFERRED STOCK ACCOUNT) FOR SUCH PARTICIPANT TO RECORD HIS INTEREST UNDER
THE PLAN ATTRIBUTABLE TO STOCK DEFERRALS.  STOCK DEFERRALS MADE BY A PARTICIPANT
FOR A PAYMENT YEAR (ROUNDED UP TO THE NEXT WHOLE SHARE) SHALL BE CREDITED TO THE
DEFERRED STOCK ACCOUNT AS OF THE LAST DAY OF THE PAYMENT YEAR.  ANY PART OF THE
STOCK PORTION OF A DIRECTOR’S COMPENSATION NOT COVERED BY A STOCK DEFERRAL
ELECTION SHALL BE PAID TO THE DIRECTOR IN ACCORDANCE WITH THE TERMS OF THE
CUMMINS INC. RESTRICTED STOCK PLAN FOR NON-EMPLOYEE DIRECTORS.


 

The Deferred Stock Account shall also be credited with an amount equivalent to
the dividends that would have been paid on an equal number of outstanding shares
of the Company’s common stock then credited to the Participant’s Deferred Stock
Account.  Such amount shall be credited as of the payment date of such dividend
and converted into an additional number of whole and partial deferred shares as
of such date (based on the average of the closing prices of

 

6

--------------------------------------------------------------------------------


 

such stock for the 20 consecutive trading days immediately preceding such
date).  Such additional deferred shares shall thereafter be treated in the same
manner as any other shares credited to the Participant’s Deferred Stock Account.

 

The number and kinds of shares standing to the credit of a Participant’s
Deferred Stock Account shall be appropriately adjusted from time to time in the
event of changes in the Company’s outstanding common stock by reason of stock
dividends, stock splits, spinoffs, or other distributions of assets (other than
normal cash dividends), recapitalizations, reorganizations, mergers,
consolidations, combinations, exchanges, or other relevant changes in the
Company’s corporate structure or capitalization.

 


SECTION 5.03.                         SEPARATE ACCOUNTS FOR GRANDFATHERED
AMOUNTS.  THE COMPANY SHALL SEPARATELY ACCOUNT FOR GRANDFATHERED AMOUNTS AND
NON-GRANDFATHERED AMOUNTS.


 


ARTICLE VI
ADJUSTMENTS TO DEFERRED CASH ACCOUNTS


 

As of the last day of each calendar month, the Company shall credit the
Participant’s Deferred Cash Account with an earnings factor.  The earnings
factor will equal the amount the Participant’s Deferred Cash Account would have
earned if it had been invested in the investment options determined from time to
time by the Board.  The Participant is permitted to select the investment
option(s) used to determine the earnings factor and may change the selection
once each Payment Year.  The Participant may choose more than one investment
option in increments of at least ten percent (10%).  The Board reserves the
right to change or amend any of the investment options at any time.  The Company
is under no obligation to acquire or provide any of the investments designated
by a Participant, and any investments actually made by the Company will be made
solely in the name of the Company and will remain the property of the Company. 
The crediting of an earnings factor shall occur so long as there is a balance in
the Participant’s Deferred Cash Account, regardless of whether the Participant
has Terminated Service.

 


ARTICLE VII
PAYMENT OF DEFERRED AMOUNTS


 


SECTION 7.01.                         TIMING OF PAYMENTS.  A PARTICIPANT’S
DEFERRED CASH ACCOUNT AND DEFERRED STOCK ACCOUNT SHALL BE PAID (OR COMMENCE
DISTRIBUTION, IF PAID IN INSTALLMENTS) TO THE PARTICIPANT (OR THE PARTICIPANT’S
BENEFICIARY, IF THE PARTICIPANT IS DECEASED) ON THE EARLIEST TO OCCUR OF THE
FOLLOWING:


 


(A)                                  THE FIRST DAY OF THE MONTH OCCURRING AT
LEAST 30 DAYS AFTER THE PARTICIPANT’S DEATH;


 


(B)                                 THE FIRST DAY OF THE CALENDAR QUARTER
FOLLOWING THE PARTICIPANT’S TERMINATION OF SERVICE;


 


(C)                                  A CHANGE OF CONTROL; OR


 


(D)                                 THE DATE SPECIFIED IN THE ELECTION MADE BY
THE PARTICIPANT.

 

7

--------------------------------------------------------------------------------


 


SECTION 7.02.                         AMOUNT OF INSTALLMENT PAYMENTS.


 


(A)                                  THE AMOUNT OF EACH ANNUAL INSTALLMENT FROM
A PARTICIPANT’S DEFERRED CASH ACCOUNT SHALL BE DETERMINED BY DIVIDING THE CREDIT
BALANCE IN SUCH ACCOUNT AS OF THE DISTRIBUTION DATE BY THE NUMBER OF
INSTALLMENTS THEN REMAINING UNPAID (INCLUDING THE INSTALLMENT FOR WHICH THE
CALCULATION IS BEING MADE).  THE CREDIT BALANCE IN THE PARTICIPANT’S DEFERRED
CASH ACCOUNT SHALL BE REDUCED BY THE AMOUNT OF EACH DISTRIBUTION OUT OF SUCH
ACCOUNT.


 


(B)                                 THE NUMBER OF SHARES IN EACH ANNUAL
INSTALLMENT FROM A PARTICIPANT’S DEFERRED STOCK ACCOUNT SHALL BE DETERMINED BY
DIVIDING THE NUMBER OF SHARES IN SUCH ACCOUNT AS OF THE DISTRIBUTION DATE BY THE
NUMBER OF INSTALLMENTS THEN REMAINING UNPAID (INCLUDING THE INSTALLMENT FOR
WHICH THE CALCULATION IS BEING MADE), WITH THE NUMBER TO BE DISTRIBUTED ROUNDED
UP TO THE NEXT WHOLE SHARE.  THE NUMBER OF SHARES IN THE PARTICIPANT’S DEFERRED
STOCK ACCOUNT SHALL BE REDUCED BY THE NUMBER OF SHARES INCLUDED IN EACH
INSTALLMENT. THE VALUE OF ANY PARTIAL SHARE REMAINING ON THE DATE OF THE FINAL
INSTALLMENT FROM SUCH ACCOUNT SHALL BE PAID IN CASH.


 


SECTION 7.03.                         DEATH BENEFITS.  IN THE EVENT OF THE
PARTICIPANT’S DEATH, PAYMENT OF THE BALANCE IN THE PARTICIPANT’S DEFERRED CASH
ACCOUNT AND DEFERRED STOCK ACCOUNT SHALL BE MADE TO THE PARTICIPANT’S DESIGNATED
BENEFICIARY(IES), IN EITHER A LUMP SUM OR INSTALLMENTS AS ELECTED BY THE
PARTICIPANT TO ARTICLE IV.


 


SECTION 7.04.                         PAYMENTS UPON A CHANGE OF CONTROL.  UPON A
CHANGE OF CONTROL, THE BALANCE IN EACH PARTICIPANT’S DEFERRED CASH ACCOUNT AND
DEFERRED STOCK ACCOUNT SHALL BE PAID TO THE PARTICIPANT (OR, IF THE PARTICIPANT
IS DECEASED, BENEFICIARY) IN A SINGLE LUMP SUM PAYMENT.  SUCH PAYMENT SHALL BE
MADE ON THE DATE OF THE CHANGE OF CONTROL.


 


SECTION 7.05.                         DESIGNATING A BENEFICIARY.  THE
PARTICIPANT MAY DESIGNATE A BENEFICIARY ONLY BY FILING A COMPLETED APPLICABLE
FORM WITH THE ADMINISTRATOR DURING HIS LIFE.  THE PARTICIPANT’S PROPER FILING OF
A BENEFICIARY DESIGNATION SHALL CANCEL ALL PRIOR BENEFICIARY DESIGNATIONS.  IF
THE PARTICIPANT DOES NOT DESIGNATE A BENEFICIARY, OR IF ALL PROPERLY DESIGNATED
BENEFICIARIES DIE BEFORE THE PARTICIPANT, THE PARTICIPANT’S BENEFICIARY SHALL BE
HIS SPOUSE, IF LIVING AT THE TIME OF THE PARTICIPANTS DEATH, OR IF HIS SPOUSE IS
NOT THEN LIVING, TO THE PARTICIPANT’S ESTATE.

 


ARTICLE VIII
ADMINISTRATION OF PLAN

 


SECTION 8.01.                         POWERS AND RESPONSIBILITIES OF THE
ADMINISTRATOR.


 


(A)                                  THE ADMINISTRATOR SHALL HAVE FULL
RESPONSIBILITY AND DISCRETIONARY AUTHORITY TO CONTROL AND MANAGE THE OPERATION
AND ADMINISTRATION OF THE PLAN.  THE ADMINISTRATOR IS AUTHORIZED TO ACCEPT
SERVICE OF LEGAL PROCESS ON BEHALF OF THE PLAN.  TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY ACTION TAKEN BY THE ADMINISTRATOR PURSUANT TO A
REASONABLE INTERPRETATION OF THE PLAN SHALL BE BINDING AND CONCLUSIVE ON ALL
PERSONS CLAIMING BENEFITS UNDER THE PLAN, EXCEPT TO THE EXTENT THAT A COURT OF
COMPETENT JURISDICTION DETERMINES THAT SUCH ACTION WAS ARBITRARY OR CAPRICIOUS.


 


(B)                                 THE ADMINISTRATOR’S DISCRETIONARY POWERS
INCLUDE, BUT ARE NOT LIMITED TO, THE FOLLOWING:

 

8

--------------------------------------------------------------------------------


 

(1)                                  TO INTERPRET PLAN DOCUMENTS, DECIDE ALL
QUESTIONS OF ELIGIBILITY, DETERMINE WHETHER A PARTICIPANT HAS TERMINATED
EMPLOYMENT, DETERMINE THE AMOUNT, MANNER, AND TIMING OF DISTRIBUTIONS UNDER THE
PLAN, AND RESOLVE ANY CLAIMS FOR BENEFITS;

 

(2)                                  TO PRESCRIBE PROCEDURES TO BE FOLLOWED BY A
PARTICIPANT, BENEFICIARY, OR OTHER PERSON APPLYING FOR BENEFITS;

 

(3)                                  TO APPOINT OR EMPLOY PERSONS TO ASSIST IN
THE ADMINISTRATION OF THE PLAN AND ANY OTHER AGENTS AS IT DEEMS ADVISABLE;

 

(4)                                  TO ADOPT SUCH RULES AS IT DEEMS NECESSARY
OR APPROPRIATE; AND

 

(5)                                  TO MAINTAIN AND KEEP ADEQUATE RECORDS
CONCERNING THE PLAN, INCLUDING SUFFICIENT RECORDS TO DETERMINE EACH
PARTICIPANT’S ELIGIBILITY TO PARTICIPATE AND HIS INTEREST IN THE PLAN, AND ITS
PROCEEDINGS AND ACTS IN SUCH FORM AND DETAIL AS IT MAY DECIDE.

 


SECTION 8.02.                         INDEMNIFICATION.  THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATOR, ANY PERSON SERVING ON A COMMITTEE
THAT SERVES AS ADMINISTRATOR, AND ANY OFFICER, EMPLOYEE, OR DIRECTOR OF AN
EMPLOYER TO WHOM ANY DUTY OR POWER RELATING TO THE ADMINISTRATION OF THE PLAN
HAS BEEN PROPERLY DELEGATED FROM AND AGAINST ANY COST, EXPENSE, OR LIABILITY
ARISING OUT OF ANY ACT OR OMISSION IN CONNECTION WITH THE PLAN, UNLESS ARISING
OUT OF SUCH PERSON’S OWN FRAUD OR BAD FAITH.


 


SECTION 8.03.                         CLAIMS AND CLAIMS REVIEW PROCEDURE.


 


(A)                                ALL BENEFIT CLAIMS MUST BE MADE IN ACCORDANCE
WITH PROCEDURES ESTABLISHED BY THE ADMINISTRATOR FROM TIME TO TIME.  A BENEFIT
CLAIM AND ANY APPEAL THEREOF MAY BE FILED BY THE CLAIMANT OR HIS AUTHORIZED
REPRESENTATIVE.


 


(B)                               THE ADMINISTRATOR SHALL PROVIDE THE CLAIMANT
WITH WRITTEN OR ELECTRONIC NOTICE OF ITS APPROVAL OR DENIAL OF A PROPERLY FILED
BENEFIT CLAIM WITHIN 90 DAYS AFTER RECEIVING THE CLAIM, UNLESS SPECIAL
CIRCUMSTANCES REQUIRE AN EXTENSION OF THE DECISION PERIOD.  IF SPECIAL
CIRCUMSTANCES REQUIRE AN EXTENSION OF THE TIME FOR PROCESSING THE CLAIM, THE
INITIAL 90-DAY PERIOD MAY BE EXTENDED FOR UP TO AN ADDITIONAL 90 DAYS.  IF AN
EXTENSION IS REQUIRED, THE ADMINISTRATOR SHALL PROVIDE WRITTEN NOTICE OF THE
REQUIRED EXTENSION BEFORE THE END OF THE INITIAL 90-DAY PERIOD, WHICH NOTICE
SHALL (I) SPECIFY THE CIRCUMSTANCES REQUIRING AN EXTENSION AND (II) THE DATE BY
WHICH THE ADMINISTRATOR EXPECTS TO MAKE A DECISION.


 


(C)                                IF A BENEFIT CLAIM IS DENIED, THE
ADMINISTRATOR SHALL PROVIDE THE CLAIMANT WITH WRITTEN OR ELECTRONIC NOTICE
CONTAINING (I) THE SPECIFIC REASONS FOR THE DENIAL, (II) REFERENCES TO THE
APPLICABLE PLAN PROVISIONS ON WHICH THE DENIAL IS BASED, (III) A DESCRIPTION OF
ANY ADDITIONAL MATERIAL OR INFORMATION NEEDED AND WHY SUCH MATERIAL OR
INFORMATION IS NECESSARY, AND (IV) A DESCRIPTION OF THE APPLICABLE REVIEW
PROCESS AND TIME LIMITS.


 


(D)                               A CLAIMANT MAY APPEAL THE DENIAL OF A BENEFIT
CLAIM BY FILING A WRITTEN APPEAL WITH THE ADMINISTRATOR WITHIN 60 DAYS AFTER
RECEIVING NOTICE OF THE DENIAL.  THE CLAIMANT’S APPEAL

 

9

--------------------------------------------------------------------------------


 


SHALL BE DEEMED FILED ON RECEIPT BY THE ADMINISTRATOR.  IF A CLAIMANT DOES NOT
FILE A TIMELY APPEAL, THE ADMINISTRATOR’S DECISION SHALL BE DEEMED FINAL,
CONCLUSIVE, AND BINDING ON ALL PERSONS.


 


(E)                                  THE ADMINISTRATOR SHALL PROVIDE THE
CLAIMANT WITH WRITTEN OR ELECTRONIC NOTICE OF ITS DECISION ON APPEAL WITHIN 60
DAYS AFTER RECEIPT OF THE CLAIMANT’S APPEAL REQUEST, UNLESS SPECIAL
CIRCUMSTANCES REQUIRE AN EXTENSION OF THIS TIME PERIOD.  IF SPECIAL
CIRCUMSTANCES REQUIRE AN EXTENSION OF THE TIME TO PROCESS THE APPEAL, THE
PROCESSING PERIOD MAY BE EXTENDED FOR UP TO AN ADDITIONAL 60 DAYS.  IF AN
EXTENSION IS REQUIRED, THE ADMINISTRATOR SHALL PROVIDE WRITTEN NOTICE OF THE
REQUIRED EXTENSION TO THE CLAIMANT BEFORE THE END OF THE ORIGINAL 60-DAY PERIOD,
WHICH SHALL SPECIFY THE CIRCUMSTANCES REQUIRING AN EXTENSION AND THE DATE BY
WHICH THE ADMINISTRATOR EXPECTS TO MAKE A DECISION.  IF THE BENEFIT CLAIM IS
DENIED ON APPEAL, THE ADMINISTRATOR SHALL PROVIDE THE CLAIMANT WITH WRITTEN OR
ELECTRONIC NOTICE CONTAINING A STATEMENT THAT THE CLAIMANT IS ENTITLED TO
RECEIVE, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO AND COPIES OF ALL
DOCUMENTS, RECORDS, AND OTHER INFORMATION RELEVANT TO THE BENEFIT CLAIM, AS WELL
AS THE SPECIFIC REASONS FOR THE DENIAL ON APPEAL AND REFERENCES TO THE
APPLICABLE PLAN PROVISIONS ON WHICH THE DENIAL IS BASED.  THE ADMINISTRATOR’S
DECISION ON APPEAL SHALL BE FINAL, CONCLUSIVE, AND BINDING ON ALL PERSONS.

 


ARTICLE IX
GROSS-UP PAYMENTS

 

If payment of the lump sum value of the Deferred Amounts pursuant to
Section 7.04 (“Accelerated Payment”) causes the Accelerated Payment and any
other payments made in connection with a Change of Control (together with the
Accelerated Payment, the “Total Payments”) to be subject to the tax (“Excise
Tax”) imposed by Code Section 4999, the Company shall pay to the Participant an
additional amount (“Gross-Up Payment”) such that the net amount retained by the
Participant, after deduction of any Excise Tax paid or payable (and not
grossed-up under a similar provision of another plan or program sponsored by the
Company) on the lump sum and such other Total Payments and any federal, state,
and local income tax and Excise Tax upon the payment provided for by this
Article, shall be equal to the Accelerated Payment and such other Total
Payments.  If any of such other Total Payments are subject to the Excise Tax
without regard to the Accelerated Payment, a Gross-Up Payment shall be made, but
shall be limited to the increase in the Excise Tax (plus any federal, state, and
local income tax and Excise Tax on such Gross-Up Payment) arising solely as a
result of the Accelerated Payment.

 

For purposes of determining whether any of the payments described above will be
subject to the Excise Tax and the amount of such Excise Tax, (i) any other
payments or benefits received or to be received by the Participant in connection
with a Change of Control, whether payable pursuant to the terms of the Plan or
any other plan, arrangement, or agreement with the Company, its successors, any
person whose actions result in a change in control of the Company or any
corporation affiliated (or which, as a result of the completion of a transaction
causing a change of control, will become affiliated) with the Company within the
meaning of Code Section 1504 shall be treated as “parachute payments” within the
meaning of Code Section 280G(b)(2), and all “excess parachute payments” within
the meaning of Section 280G(b)(1) shall be treated as subject to the Excise Tax,
unless in the opinion of tax counsel selected by the Company’s independent
auditors and acceptable to the Participant, the payments (in whole or in part)
do not constitute parachute payments, or such excess parachute payments (in
whole or in part) represent

 

10

--------------------------------------------------------------------------------


 

reasonable compensation for services actually rendered within the meaning of
Code Section 280G(b)(4) either in their entirety or in excess of the base amount
within the meaning of Code Section 280G(b)(3), or are otherwise not subject to
the Excise Tax, (ii) the amount of the payments that shall be treated as subject
to the Excise Tax shall be equal to the lesser of (A) the total amount of the
payments or (B) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) (after applying clause (i), above), and (iii) the value of
any non-cash benefits or any deferred payment or benefit shall be determined by
the Company’s independent auditors in accordance with the principles of Code
Sections 280G(d)(3) and (4).  In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
of payment, the Participant shall repay to the Company at the time that the
amount of such reduction in Excise Tax is finally determined the portion of the
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal and state and local
income tax imposed on the Gross-Up Payment being repaid by the Participant if
such repayment results in a reduction in Excise Tax and/or a federal and state
and local income tax deduction) plus interest on the amount of such repayment at
the rate provided in Code Section 1274(d).  In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of the
Gross-Up Payment (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), the Company
shall make an additional Gross-Up Payment in respect of such excess (plus any
interest payable with respect to such excess) at the time that the amount of
such excess is finally determined.

 

To the extent that earlier payment is not required by the preceding provisions
of this Section, the Company’s payment pursuant to this Section shall be made
not later than the end of the calendar year next following the calendar year in
which the Participant remits the related taxes.

 


ARTICLE X
AMENDMENT AND TERMINATION


 

The Plan shall continue in force with respect to any Participant until the
completion of any payments due hereunder and shall be binding upon any successor
to substantially all the assets of the Company.  The Company may, however, at
any time, amend the Plan to provide that no additional benefits shall accrue
with respect to any Participant under the Plan; provided, however, that no such
amendment shall (i) deprive any Participant or Beneficiary of any benefit that
accrued under the Plan before the adoption of such amendment; (ii) result in an
acceleration of benefit payments in violation of Code Section 409A and the
guidance thereunder, or (iii) result in any other violation of Section 409A or
the guidance thereunder.  The Company may also, at any time, amend the Plan
retroactively or otherwise, if and to the extent that it deems such action
appropriate in light of government regulations or other legal requirements.

 


ARTICLE XI
MISCELLANEOUS


 


SECTION 11.01.                  OBLIGATIONS OF EMPLOYER.  THE EMPLOYER’S ONLY
OBLIGATION HEREUNDER SHALL BE A CONTRACTUAL OBLIGATION TO MAKE PAYMENTS TO
PARTICIPANTS, SPOUSES, OR OTHER

 

11

--------------------------------------------------------------------------------


 


BENEFICIARIES ENTITLED TO BENEFITS PROVIDED FOR HEREIN WHEN DUE, AND ONLY TO THE
EXTENT THAT SUCH PAYMENTS ARE NOT MADE FROM THE TRUST.


 


SECTION 11.02.                  EMPLOYMENT RIGHTS.  NOTHING CONTAIN HEREIN SHALL
CONFER ANY RIGHT ON A PARTICIPANT TO BE CONTINUED IN THE EMPLOY OF ANY EMPLOYER
OR AFFECT THE PARTICIPANT’S RIGHT TO PARTICIPATE IN AND RECEIVE BENEFITS UNDER
AND IN ACCORDANCE WITH ANY PENSION, PROFIT-SHARING, INCENTIVE COMPENSATION, OR
OTHER BENEFIT PLAN OR PROGRAM OF AN EMPLOYER.


 


SECTION 11.03.                  NON-ALIENATION.  EXCEPT AS OTHERWISE REQUIRED BY
A QUALIFIED DOMESTIC RELATIONS ORDER, NO RIGHT OR INTEREST OF A PARTICIPANT,
SPOUSE, OR OTHER BENEFICIARY UNDER THIS PLAN SHALL BE SUBJECT TO VOLUNTARY OR
INVOLUNTARY ALIENATION, ASSIGNMENT, OR TRANSFER OF ANY KIND.


 


SECTION 11.04.                  TAX WITHHOLDING.  THE EMPLOYER OR TRUSTEE MAY
WITHHOLD FROM ANY DISTRIBUTION HEREUNDER AMOUNTS THAT THE EMPLOYER OR TRUSTEE
DEEMS NECESSARY TO SATISFY FEDERAL, STATE, OR LOCAL TAX WITHHOLDING REQUIREMENTS
(OR MAKE OTHER ARRANGEMENTS SATISFACTORY TO THE EMPLOYER OR TRUSTEE WITH REGARD
TO SUCH TAXES).


 


SECTION 11.05.                  OTHER PLANS.  AMOUNTS AND BENEFITS PAID UNDER
THE PLAN SHALL NOT BE CONSIDERED COMPENSATION TO THE PARTICIPANT FOR PURPOSES OF
COMPUTING ANY BENEFITS TO WHICH HE MAY BE ENTITLED UNDER ANY OTHER PENSION OR
RETIREMENT PLAN MAINTAINED BY AN EMPLOYER.


 


SECTION 11.06.                  LIABILITY OF AFFILIATED EMPLOYERS.  IF ANY
PAYMENT TO BE MADE UNDER THE PLAN IS TO BE MADE ON ACCOUNT OF A PARTICIPANT WHO
IS OR WAS EMPLOYED BY AN AFFILIATED EMPLOYER, THE COST OF SUCH PAYMENT SHALL BE
BORNE IN SUCH PROPORTION AS THE COMPANY AND THE AFFILIATED EMPLOYER AGREE.


 

This Restatement of the Cummins Inc. Deferred Compensation Plan for Non-Employee
Directors has been signed by the Company’s duly authorized officer, acting on
behalf of the Company, on this            day of December, 2008.

 

 

CUMMINS INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

12

--------------------------------------------------------------------------------
